
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 208
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2009
			Mr. King of Iowa (for
			 himself, Mr. McHugh,
			 Mr. Pence,
			 Mr. McCotter,
			 Mr. Carter,
			 Mr. Wilson of South Carolina,
			 Mr. Franks of Arizona,
			 Mr. Sam Johnson of Texas,
			 Mr. Kline of Minnesota,
			 Mr. Akin, Mr. Miller of Florida,
			 Mr. Rogers of Alabama,
			 Mr. Conaway,
			 Mr. Wittman,
			 Ms. Fallin,
			 Mr. Hunter,
			 Mr. Hensarling,
			 Mr. Burgess,
			 Mr. Cole, Mr. Gohmert, Mr.
			 Shadegg, Mr. Pitts,
			 Mrs. Schmidt,
			 Mr. Gingrey of Georgia,
			 Mr. Brady of Texas,
			 Mr. Westmoreland,
			 Mrs. Bachmann,
			 Mr. Burton of Indiana,
			 Mr. Radanovich,
			 Mr. Lucas,
			 Mr. Linder,
			 Mr. McCaul,
			 Ms. Foxx, Mr. Latta, Mr. Broun
			 of Georgia, and Mrs.
			 Lummis) submitted the following resolution; which was referred to
			 the Committee on Armed
			 Services, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Chronicling the efforts of United States
		  and Coalition forces to bring freedom, safety, and security to Iraq and
		  recognizing the importance of the surge strategy in completing
		  that mission.
	
	
		Whereas, on October 11, 2002, the House of Representatives
			 passed H.J. Res. 114, Authorization for Use of Military Force Against Iraq
			 Resolution of 2002, authorizing the President to use military force to “defend
			 the national security of the United States against the continuing threat posed
			 by Iraq” and “to enforce all relevant United Nations Security Council
			 resolutions against Iraq”;
		Whereas, on March 17, 2003, President George W. Bush gave
			 Saddam Hussein and his sons, Uday and Qusay, an ultimatum to leave Iraq within
			 48 hours to avoid war;
		Whereas in providing the rationale for this ultimatum,
			 President Bush pointed to the universal consensus of intelligence gathered by
			 the United States and other governments which concluded Iraq continued to
			 develop, possess, and conceal weapons of mass destruction and the means to
			 deliver them; the threat posed to the United States and other countries by the
			 growing threat of chemical, biological or nuclear terrorist attacks launched by
			 or in collusion with the Hussein regime; the failure of peaceful efforts to
			 disarm the Iraqi regime; the unanimously approved United Nations Security
			 Council Resolution 1441, which found that Iraq “has been and remains in
			 material breach of its obligations under relevant resolutions, including
			 resolution 687, in particular through Iraq’s failure to cooperate with United
			 Nations inspectors and the IAEA, and to complete the [disarmament] actions
			 required under paragraphs 8 to 13 of resolution 687”; the Hussein regime’s use
			 of weapons of mass destruction against Iraq’s neighbors and against Iraq’s
			 people; the regime’s history of reckless aggression in the Middle East; the
			 aid, training, and harbor the regime had given to terrorists, including
			 operatives of Al Qaeda; the United States Congress’ overwhelming vote on
			 October 11, 2002, to support the use of force in Iraq; the need to disarm
			 Saddam Hussein in order to diminish the terrorist and security threat to
			 America and the world; and the United States of America’s sovereign authority
			 to use force in assuring its own national security;
		Whereas, on March 19, 2003, after Saddam Hussein and his
			 sons refused to leave Iraq, the United States led an international coalition
			 military force in launching Operation Iraqi Freedom to disarm and topple the
			 Hussein regime, bring freedom to the people of Iraq, and establish a democratic
			 government in Iraq capable of defending and sustaining itself and acting as an
			 ally in the War on Terror;
		Whereas the Hussein regime was toppled on or about April
			 9, 2003;
		Whereas a Coalition Provisional Authority (CPA) was
			 subsequently established in Iraq to provide governance and to facilitate the
			 transition of Iraq into a democracy capable of providing its own internal
			 security, sustaining itself, and acting as an ally in the War on Terror;
		Whereas from March 19, 2003 to the present time, the
			 United States and Coalition Forces from 39 countries have engaged many enemies
			 on the battlefields of Iraq, including the “Fedayeen Saddam” and other militias
			 loyal to Saddam and the Baathist resistance; various localized Sunni militias
			 providing protection to certain Sunni neighborhoods and population groups;
			 terrorist organizations, including Al Qaeda in Iraq; Shiite militias, including
			 Moqtada Al Sadr’s Mahdi Army; Shiite vigilante groups acting much like their
			 Sunni counterparts; Iranian supported Shiite groups, including the Supreme
			 Council for Islamic Revolution in Iraq’s Badr Corps; and members of, as well as
			 forces trained and supplied by, the Qods Force of Iran’s Revolutionary Guard
			 and other Iranian agents;
		Whereas, on December 28, 2004, Al Qaeda released an audio
			 message from Osama Bin Laden in which he stated, “The most important and
			 serious issue today for the world is this Third World War . . . . It is raging
			 in the land of the two rivers [Iraq]. The world's millstone and pillar is in
			 Baghdad, the capital of the caliphate.” He said “the whole world is watching
			 this war,” and it will end in “victory and glory or misery and
			 humiliation.”;
		Whereas by December 2006, the security situation in Iraq
			 had severely deteriorated largely as the result of increased Sunni-Shiite
			 sectarian violence sparked by the February 22, 2006, bombing by Al Qaeda in
			 Iraq of the Askariya Shitte mosque in Samarra and fueled by the many violent
			 acts that followed which were perpetrated by Al Qaeda in Iraq and the various
			 other sectarian and political enemy groups competing for power and attempting
			 to defeat United States and coalition forces in Iraq;
		Whereas in their report, The Way Forward—A New Approach,
			 the members of the Iraq Study Group stated they could “support a short-term
			 redeployment or surge of American combat forces to stabilize Baghdad, or to
			 speed up the training and equipping mission, if the United States commander in
			 Iraq determines that such steps would be effective”;
		Whereas as a result of the deteriorating security
			 situation in Iraq, President Bush announced “A New Way Forward”, on January 10,
			 2007, which called for a surge of 28,500 American troops into Iraq to execute
			 new counter insurgency strategies, as outlined in FM 3–24
			 Coun­ter­in­sur­gen­cy, under the command of that document’s principal author,
			 General David Petraeus;
		Whereas President Bush showed great leadership, judgment,
			 and fortitude as commander in chief in ordering the adoption of the “surge
			 strategy”, despite being counseled by some of his top military advisors not to
			 pursue the troop build up;
		Whereas the goal of the “surge strategy” was to increase
			 the size of the American military force on the ground in Iraq to secure the
			 Iraqi population by killing or capturing the terrorists and militia who had
			 unleashed the destructive wave of violence in Iraq since 2006, and to move
			 American forces into Iraqi neighborhoods to partner with Iraqi civilians and
			 security forces in clearing those neighborhoods of enemy forces and maintaining
			 security control to hold those areas once cleared;
		Whereas President Bush and General Petraeus, among others,
			 believed that by increasing the size of the American force in Iraq and
			 following the counter-insurgency tactics developed in FM 3–24
			 Counterinsurgency, United States and Coalition forces, working with Iraqi
			 Security Forces, could bring safety and security to the Iraqi people; provide
			 the time necessary to train and equip Iraqi Security Forces, of which there are
			 now more than 613,000; and provide the Iraqi Government with the stable
			 security environment needed to bring about the reconciliation necessary to
			 establish that government’s relevance and authority throughout the
			 country;
		Whereas one of the first signs of the success of the
			 “surge strategy” was the development of the Sunni “Awakening,” in which Sunni
			 tribal leaders in Anbar Province responded to, and allied themselves with,
			 United States military and Coalition forces in turning against Al Qaeda in
			 Iraq;
		Whereas some of the most dangerous streets in the world
			 have become peaceful centers of commerce;
		Whereas Anbar Province, where Marines have been stationed
			 throughout much of the war and which was once one of the most dangerous parts
			 of Iraq, has been pacified to the point at which on January 23, 2009, General
			 James Conway, the Commandant of the United States Marine Corps, explained that
			 the combat portion of the Iraq war is effectively over, stating “The time is
			 right for Marines in general terms to leave Iraq.”;
		Whereas the mayor of Fallujah has declared the city to be
			 a “city of peace”;
		Whereas since implementing the President’s “surge
			 strategy” in Iraq, civilian deaths have dropped by more than 90 percent since
			 December 2006, to levels not seen since 2004;
		Whereas President Bush’s adoption of the “surge strategy”
			 has made Iraq a safer place for American troops;
		Whereas since July 1, 2008, more American troops in Iraq
			 have been killed in accidents than by the enemy;
		Whereas the surge strategy has delivered a significant
			 defeat to the terrorist and militia organizations that once controlled vast
			 areas of Iraq and were responsible for the formerly high levels of violence in
			 Iraq;
		Whereas, on May 25, 2008, Ryan Crocker, the United States
			 Ambassador to Iraq, stated that Al Qaeda in Iraq “has never been closer to
			 defeat” and on July 25, 2008, said that the Sunni insurgency, writ large, is
			 “not much of a challenge any more” to Iraq’s future;
		Whereas ethno-sectarian violence has diminished
			 significantly, falling 98 percent from its highest monthly death toll of 2,086,
			 recorded for December of 2006;
		Whereas the security of the International Zone in Baghdad
			 (the Green Zone) was transferred to the Iraqi Security Forces on January 1,
			 2009;
		Whereas 13 of Iraq’s 18 provinces are now entirely the
			 responsibility and under the control of Iraqi Security Forces;
		Whereas the self-evident fact that al Qaeda in Iraq has
			 been defeated as a military force, a fact that has become clear over the past
			 year, beginning with statements made by Abu-Tariq, a local Al Qaeda leader near
			 Balad, in a letter captured by American forces in early 2008. In the letter,
			 Abu-Tariq states that as a result of the Sunni Awakening that followed the
			 implementation of the “surge strategy”, “The Americans and the apostates
			 launched their campaigns against us and we found ourselves in a circle not
			 being able to move, organize or conduct our operations . . . . This created
			 weakness and psychological defeat. This also created panic, fear and the
			 unwillingness to fight. The morale of the fighters went down . . . . There was
			 a total collapse in the security structure of the organization.”;
		Whereas 17 of the 18 benchmarks, established by Congress
			 and signed into law on May 25, 2007, by President Bush as part of H.R. 2206,
			 the United States Troop Readiness, Veterans' Care, Katrina Recovery, and Iraq
			 Accountability Appropriations Act, 2007, to provide for an objective analysis
			 of progress toward reconciliation and self-governance by the Iraqi Government
			 have been substantially or completely met since the “surge strategy” was
			 adopted;
		Whereas one of the most important benchmarks was recently
			 met when new provincial elections were held successfully in Iraq on January 31,
			 2009;
		Whereas the final unmet benchmark, increasing Iraqi
			 Security Force units’ capability of operating independently, requires a
			 continued United States presence to ensure full attainment in the
			 future;
		Whereas, on February 4, 2009, Ambassador Ryan Crocker
			 stressed the importance of a continued United States presence in Iraq when he
			 said “Iraq’s development will be a long-term project, requiring the long-term
			 strategic commitment of the United States”;
		Whereas there have been two legitimate, nationwide
			 elections in Iraq on January 30, 2005, and on December 15, 2005;
		Whereas the Iraqis, on October 15, 2005, by popular vote,
			 ratified their constitution, which establishes the Rule of Law in Iraq;
			 and
		Whereas the “surge strategy” has ushered in a level of
			 safety and security in Iraq such that the United States and the Government of
			 Iraq were able to sign a Status of Forces Agreement on November 17, 2008, and
			 which took effect on January 1, 2009, that continues the transfer of security
			 responsibilities within Iraq to Iraqi forces and provides for the withdrawal of
			 United States forces from Iraq in 36 months by the end of 2011: Now, therefore,
			 be it
		
	
		That—
			(1)it is the sense of the House of
			 Representatives that the surge strategy articulated by President Bush as part
			 of A New Way Forward has succeeded in providing security and stability to the
			 Iraqi people, addressing the threat posed to the Government of Iraq and the
			 continued existence of a unified and independent country of Iraq by terrorist
			 organizations and sectarian militias, and facilitating the opportunity for the
			 Government of Iraq to make the decisions necessary for national reconciliation
			 and governance to occur; and
			(2)the House of
			 Representatives—
				(A)recognizes the enormous sacrifices made by
			 the men and women of the United States and Coalition forces from 39 countries
			 to secure the successes gained in Iraq and thanks these heroes for their
			 courage, nobility, and sacrifice to defend freedom and defeat our
			 enemies;
				(B)extends its
			 gratitude to all those within the military and civilian departments and
			 agencies of the United States Government responsible for directing the
			 implementation of the “surge strategy,” including General David Petraeus and
			 Ambassador Ryan Crocker;
				(C)recognizes the
			 importance and significance of victory in the Iraqi theater of the larger,
			 global struggle against radical, Islamic Jihadist terrorists; and
				(D)commits itself to
			 working with President Obama and his administration to continue the progress
			 that has been made on the ground in Iraq since the “surge strategy” was
			 implemented, recognizing that a definable victory has been achieved in Iraq and
			 that history will judge President Bush’s successor by his ability to maintain
			 his predecessor’s victory.
				
